PER CURIAM.
We affirm the denial of appellant’s motion to correct sentence. See Welling v. State, 748 So.2d 314 (Fla. 4th DCA 1999); Arce v. State, 762 So.2d 1003 (Fla. 4th DCA 2000). This affirmance is without prejudice to appellant presenting his gain-time claim administratively to the Department of Corrections, and, if necessary, seeking review of the Department’s ultimate decision through extraordinary writ petition to the circuit court. See Gatto v. State, 768 So.2d 1169 (Fla. 4th DCA 2000).
DELL, POLEN and GROSS, JJ., concur.